PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Maio, Mitchel, Jon
Application No. 16/124,525
Filed: 7 Sep 2018
For: Blockchain Timeclock System

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 24, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed October 26, 2020, and no extension of time under the provisions of 37 CFR 1.136(a) was obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on December 29, 2020.  See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an appeal brief, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3687 for appropriate action in the normal course of business on the reply received June 24, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET